DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Shepherd (US 5,129,813).
As to claim 1, Shepherd teaches an embossed vacuum bag (1) capable of performing the recited intended use.  The Shepherd embossed vacuum bag provides a raised pattern that defines a lower air pathway (Figs. 1, 2, and 4).  Shepherd specifically teaches a “geometrically regular” pattern (5:28) that repeats (5:66-68).  As to claims 2-4, Shepherd depicts a single layer (1) polyamide film (4) which is inherently low permeability and configured to self-release (7:65-8:5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 5,129,813) in view of Kipp (US 20080106007).  Shepherd teaches the subject matter of claim 1 above.
As to claims 5-9, Shepherd teaches a polyamide film (see rejection of claim 1) but is silent to the other subject matter of these claims.  
However, Kipp teaches that a Teflon/fluoropolymer release coating ([0069]) can be applied to an inner surface of a vacuum bag.  When the Kipp Teflon release coating is applied to the inner surface of the Shepherd polyamide vacuum bag, the combination would provide a polyamide upper layer with low permeability, and a laminated lower fluoropolymer release coating configured to self-release from the composite part.  While instant claim 8 recites a coextruded vacuum bag film, the combination of Kipp with Shepherd would provide a film having the same structure as the claimed coextrusion and therefore meets the claim even if Kipp does not specifically teach coextrusion .
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Kipp Teflon release coating to the inner surface of the Shepherd vacuum bag since Shepherd already teaches/suggests a release sheet (11) between the bag and composite, and Kipp provides a release material in a similar location between the vacuum bag and the composite within the scope of Shepherd’s teaching/suggestion.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 5,129,813) in view of Kipp (US 20080106007).
As to claim 10, Shepherd teaches a vacuum bagging system capable of performing the recited intended use comprising:
an embossed vacuum bag (1) comprising a raised “geometrically regular” pattern (5:28) that repeats (5:66-68) and defines a lower air pathway (Figs. 1, 2, and 4);
a tape sealant (29) configured to seal the embossed vacuum bag film to the mold;
a valve (31, compare to Applicant’s Fig. 1, item 102) in communication with an interior space between the embossed vacuum bag film (1) and the mold (27);
wherein the vacuum bagging system can be provided without a breather or release film separate from the vacuum bag film (8:52-54).
Shepherd does not specifically teach a hose coupled to the valve.
Kipp teaches that a vacuum bag can be connected to a vacuum source (Fig. 6(b)), and the solid line or the piece between 162 and the solid connecting the Kipp vacuum bag to the vacuum source would inherently or obviously be a hose.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Kipp hose into Shepherd because Shepherd already teaches/suggests applying vacuum to the vacuum bag and Kipp teaches a device for connecting a vacuum bag to a vacuum source within the scope of the Shepherd teaching/suggestion.
As to claims 11-13, Shepherd depicts a single layer (1) polyamide film (4) which is inherently low permeability and configured to self-release (7:65-8:5).  
As to claims 14-16, Shepherd teaches a polyamide film, but is silent to the other subject matter of these claims.  
However, Kipp teaches that a Teflon/fluoropolymer release coating ([0069]) can be applied to an inner surface of a vacuum bag.  When the Kipp Teflon release coating is applied to the inner surface of the Shepherd polyamide vacuum bag, the combination would provide a polyamide upper layer with low permeability, and a lower fluoropolymer release coating configured to self-release from the composite part.  
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Kipp Teflon release coating to the inner surface of the Shepherd vacuum bag since Shepherd already teaches/suggests a release sheet (11) between the bag and composite, and Kipp provides a release material in a similar location between the vacuum bag and the composite within the scope of Shepherd’s teaching/suggestion.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 5,129,813) in view of Kipp (US 20080106007) and Greene (US 20050161092).
As to claim 10, Shepherd teaches a vacuum bagging system capable of performing the recited intended use comprising:
an embossed vacuum bag (1) comprising a raised “geometrically regular” pattern (5:28) that repeats (5:66-68) and that defines a lower air pathway (Figs. 1, 2, and 4);
a tape sealant (29) configured to seal the embossed vacuum bag film to the mold;
a vacuum port (31) in communication with an interior space between the embossed vacuum bag film (1) and the mold (27);
wherein the vacuum bagging system can be provided without a breather or release film separate from the vacuum bag film (8:52-54).
Shepherd does not specifically teach a hose coupled to the valve.  In this interpretation of the claimed “valve”, Shepherd also does not specifically teach that the vacuum port actually controls flow, and therefore Shepherd may be silent to the claimed “valve”.
Regarding the hose, Kipp teaches that a vacuum bag can be connected to a vacuum source (Fig. 6(b)), and the solid line or the piece between 162 and the solid connecting the Kipp vacuum bag to the vacuum source would inherently or obviously be a hose.  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Kipp hose into Shepherd because Shepherd already teaches/suggests applying vacuum to the vacuum bag and Kipp teaches a device for connecting a vacuum bag to a vacuum source within the scope of the Shepherd teaching/suggestion.
Regarding the valve, Greene teaches a vacuum check valve for use with vacuum bagged composite parts.  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Greene valve into the Shepherd apparatus because (i) this is an obvious interchangeable substitute for the Shepherd vacuum port, or (ii) this is an obvious improvement that prevents backflow of air into the vacuum bag.
As to claims 11-13, Shepherd depicts a single layer (1) polyamide film (4) which is inherently low permeability and configured to self-release (7:65-8:5).  
As to claims 14-16, Shepherd teaches a polyamide film, but is silent to the other subject matter of these claims.  
However, Kipp teaches that a Teflon/fluoropolymer release coating ([0069]) can be applied to an inner surface of a vacuum bag.  When the Kipp Teflon release coating is applied to the inner surface of the Shepherd polyamide vacuum bag, the combination would provide a polyamide upper layer with low permeability, and a lower fluoropolymer release coating configured to self-release from the composite part.  
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Kipp Teflon release coating to the inner surface of the Shepherd vacuum bag since Shepherd already teaches/suggests a release sheet (11) between the bag and composite, and Kipp provides a release material in a similar location between the vacuum bag and the composite within the scope of Shepherd’s teaching/suggestion.

Response to Arguments
Applicant's arguments filed October 24, 2022 have been fully considered but they are not persuasive. Applicant’s arguments point to Shepherd’s cracked ice pattern as failing to meet the claimed regular repeating arrangement now claimed.
	In a portion not considered in Applicant’s arguments, Shepherd teaches a “geometrically regular” pattern (5:28) that may be pyramidal or cubic (5:59) and meets the claim.
	Additionally, Applicant is advised that claim 1 is interpreted as an embossed film without respect to the intended use (curing a composite part), and it is likely that other films outside the Applicant’s field of use would meet the structure of claim 1.  One such example is the plastic wrap of Bonke (US 20020037386).  See Fig. 2.  Given the broad scope of claim 1, substantial revision of claim 1 may be necessary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742